£-tEB.TXORARI, The plaintiff had obtained judgment !nt ^ the county court of Onslow, October, term, 1800. The defendant obtained a Ccr tiorari, return able to May term, 1801. At November term, 1801, the plaintiff moved that s. procedendo should go to the county court, b)- reason that no notice of tbs C,¿rtie--'ad had been given to the plaintiff. The court ordes.ee! *156that notice might now go, as two terms bad not elapsed since filing the Certiorari; and that the cause should be put upon the argument docket, in order that the pi a in tiff may file counter affidavits;,,